           Case 3:20-cv-00687-VLB Document 20 Filed 11/16/20 Page 1 of 3




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class

 UNITED STATES DISTRICT COURT                                  Case No. 20-cv-00687
 DISTRICT OF CONNECTICUT
 ---------------------------------------------------------X    29 U.S.C. § 216(b)
 Ming Hui Lin,                                                 COLLECTIVE ACTION &
 on his own behalf and on behalf of others similarly           FED. R. CIV. P. 23 CLASS
 situated                                                      ACTION
                                     Plaintiff,
                                     v.                        DECLARATION OF JOHN
 NEW CHINA KING ZHENG INC                                      TROY IN SUPPORT OF
         d/b/a New China King; and
                                                               PLAINTIFF’S MOTION FOR
 FANG RONG ZHENG
                                                               CONDITIONAL
                                     Defendants.               COLLECTIVE
 ---------------------------------------------------------X    CERTIFICATION


        JOHN TROY, an attorney admitted to practice law in the State of New York and before

the United States District Court for the District of Connecticut, hereby affirms under penalty of

perjury that:

    1. I am the principal of Troy Law, PLLC, attorney for the Plaintiffs and putative class in this

        action. I submit this affirmation in support of Plaintiff's motion for an Order granting

        collective action status pursuant to 29 U.S.C. § 216(b) for Plaintiff's claims under the Fair

        Labor Standards Act.

    2. 2. The putative class consists of the named Plaintiff and all nonexempt current and former

        employees of Defendants NEW CHINA KING ZHENG INC d/b/a New China King; and

        FANG RONG ZHENG (collectively the “Defendants”) who performed work as non-

        exempt, non-managerial employees from May 16, 2017 to present. Corporate officers,



                                                     1 of 3
     Case 3:20-cv-00687-VLB Document 20 Filed 11/16/20 Page 2 of 3




   shareholders, directors, administrative employees, managers, and other customarily

   exempt employees are not part of the defined class.

3. The following exhibits are annexed:

       1.      Exhibit 01 – Complaint;

       2.      Exhibit 02 – Proposed Notice of Pendency; and Consent to Sue Form

       3.      Exhibit 03 – Proposed Publication Order;

       4.      Exhibit 04 – Affidavit of Ming Hui Lin in Support of Plaintiffs’ Motion for

               Conditional Collective Certification;

4. As alleged in the complaint, the Named Plaintiff and proposed members of the class

   experienced a common set of policies and practices by the Defendants as to wages and

   hours that violated the FLSA, and there are more similarly situated current and former

   employees who have been subjected to the same unlawful employment practices.

5. Plaintiff alleges that he has personal knowledge of other employees who were subject to

   these policies and the details are further set forth in his affidavit herewith.

6. Troy Law, PLLC, has considerable experience in employment and labor law, and has

   successfully represented workers in numerous cases similar to the case at bar to recover

   unpaid overtime and minimum wage pay in federal and state courts under the Fair Labor

   Standards Act and Connecticut Minimum Wage Act.

7. For the reasons set forth above and those set forth in the accompanying Memorandum of

   law, Plaintiff respectfully requests that this Court enter an Order granting collective action

   status, pursuant to 29 U.S.C. § 216(b) for Plaintiff's claims under the Fair Labor Standards

   Act.




                                            2 of 3
         Case 3:20-cv-00687-VLB Document 20 Filed 11/16/20 Page 3 of 3




Dated:   Flushing, New York
         November 16, 2020                          Respectfully submitted,
                                                    Troy Law, PLLC.
                                                    Attorneys for Plaintiff and proposed
                                                    collective action members


                                              By:    /s/John Troy
                                                    John Troy, Esq.




                                     3 of 3
